     Case 2:04-cr-00032-LGW-BWC Document 42 Filed 06/02/20 Page 1 of 1

                                                                                    r ILlu
                                                                             U.S. DISTRICT COURT
                        IN THE UNITED STATES DISTRICT COURT                      AUGUSTA DIV.
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                       BRUNSWICK DIVISION                   20 JUN-2 PH 3: 25

                                                                          CLERK^J:,(~hRd<A.
                                                                               SO.OISI OF
UNITED STATES OF AMERUCA                              )
                                                      )
       V.                                             )      Case No. CR204-032
                                                      )
RAMON ROSARIO                                         )


                                              ORDER




       The above captioned case filed in the Brunswick Division of this Court having been

previously assigned to the Honorable Anthony A. Alaimo.

       It is hereby ORDERED that this case be reassigned,to the Flonorable Lisa Godbey Wood

for further plenary disposition,

       so ORDERED,this
                                   A   Q.
                                        day of June, 2020.




                                                J. RATTl^L HALt, CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF GEORGIA
